                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MATTHEW MARTINEZ, et al.,

              Petitioners,
v.                                                              No. CV 20-1309 WJ/CG

CORE CIVIC, et al.,

              Respondents.


                        ORDER FOR JOINT STATUS REPORT

       THIS MATTER is before the Court upon review of the record. It appears the

parties have completed briefing on three separate filings: (1) Petitioners’ Class Action

Petition for Writ of Habeas Corpus and Injunctive and Declaratory Relief Pursuant to 28

U.S.C. § 2241, 42 U.S.C. § 1983, (Doc. 1); (2) Petitioners’ Motion for Class Certification,

(Doc. 2); and (3) Respondent Warden Luis Rosa, Jr.’s Motion to Dismiss, (Doc. 16).

       IT IS THEREFORE ORDERED that the parties shall file a Joint Status Report by

no later than June 4, 2021, updating the Court on the following:

       1. the status of the foregoing filings;

       2. the status of any other motions the parties intend to file at this time;

       3. the status of the case generally;

       4. whether, and to what extent, the parties intend to engage in discovery; and

       5. the status of any settlement negotiations.

       IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
